DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation(s) uses the generic placeholder “means,” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg (US 4,145,001) in view of Hamilton (US 2004/0022676) and Dente (US 7,183,249).
Regarding claim 16, Weyenberg discloses a fragrance sachet, comprising:
a holder (100) comprising a pouch (Figure 5); and a fragranced medium (28) received within said pouch, for imparting a selected fragrance from said fragrance sachet (Column 6, lines 38-43);
which comprises an outer surface of said pouch (Figure 5) to facilitate fragrance dispersion from said fragrance sachet  without requiring removal of any covering therefrom (Figure 5).
However, Weyenberg fails to disclose the sachet comprising the pouch being formed of two respective directly joined sections forming outer surfaces of said pouch, the other of said sections comprises the other outer surface of said pouch which comprises a vapor impermeable material.
Hamilton discloses a sachet (1000) that is formed of two respective directly joined sections (1058, 1035) forming outer surfaces of said pouch (Figure 17A), wherein one of the sections (1050) is an impermeable layer and the other section (1035) is a permeable layer (Figure 17A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weyenberg with the disclosures of Hamilton, replacing the second layer of Weyenberg with the impermeable layer (1050) of Hamilton, thereby providing a sachet that is formed of two respective directly joined sections (Weyenberg, 11 and Hamilton, 1050) forming outer surfaces of said pouch (Hamilton, Figure 17A), the other of said sections (Weyenberg, 11 and Hamilton, 1050) comprises the other outer surface of said pouch which comprises a vapor impermeable material (Hamilton, Paragraph 204, lines 9-11), in order to provide for effective dispersion of the material.
Weyenberg in view of Hamilton fails to disclose a sachet wherein the one of the sections comprises a Thickness Adjusted Porosity >0.1 g/g/mm to facilitate fragrance dispersion from said fragrance sachet; the other of said sections comprises a vapor impermeable material with a relatively low Oxygen Transfer Rate (OTR) of < about 0.19 cc/100in2/day as tested by American Society of Testing and Materials test D-3985 as of the filing date of the parent patent application of this patent application, and a relatively low Water Vapor Transfer Rate (WVTR) of < about 0.53 g/100in2/day as tested by American Society of Testing and Materials test F-1249 as of the filing date of the parent patent application of this patent application.
Weyenberg discloses the general condition of adjusting permeability in order to provide for a desired release (Column 3, lines 5-15 and Column 4, lines 10-43). Weyenberg further discloses the practice of selecting the impermeable layer based upon its ability to protect against dispersion of vapors (Column 5, lines 1-27). 
Therefore, it would have been obvious to modify Weyenberg in view of Hamilton to incorporate a sachet wherein one of said sections comprises an at least partially vapor permeable material having a Thickness Adjusted Porosity >0.1 g/g/mm to facilitate fragrance dispersion from said fragrance sachet, and the other of said sections comprises a vapor impermeable material with a relatively low Oxygen Transfer Rate (OTR) of < about 0.19 cc/100in2/day as tested by ASTM D-3985, and a relatively low Water Vapor Transfer Rate (WVTR) of < about 0.53 g/100in2/day as tested by ASTM F-1249, as claimed since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated by the disclosures of Weyenberg to adjust the permeability of each of the outer sections as claimed, in order to provide for a desired dispersion and protect against vapor dispersion, as desired. Therefore, it would have been obvious to modify Weyenberg in view of Hamilton to include the one of the sections comprising a Thickness Adjusted Porosity >0.1 g/g/mm to facilitate fragrance dispersion from said fragrance sachet; the other of said sections comprising a vapor impermeable material with a relatively low Oxygen Transfer Rate (OTR) of < about 0.19 cc/100in2/day as tested by American Society of Testing and Materials test D-3985 as of the filing date of the parent patent application of this patent application, and a relatively low Water Vapor Transfer Rate (WVTR) of < about 0.53 g/100in2/day as tested by American Society of Testing and Materials test F-1249 as of the filing date of the parent patent application of this patent application  
Weyenberg in view of Hamilton fails to disclose a sachet wherein said fragranced medium comprises at least one of vermiculite, bulk absorbent material which may be fragranced, powders, volcanic rock, and pumice, treated with fragrance materials; and said fragrance materials comprise at least one of naturally occurring fragrance oils, synthetic oils, manufactured blends of fragrance oils, and blends between natural and manufactured origin materials.
Dente discloses a fragrance composition wherein a fragranced medium (Column 4, lines 33-53) is treated with oils (Column 3, lines 4-23).
It would have been obvious to modify Weyenberg in view of Hamilton with the disclosures of Dente, replacing the fragrant material of Weyenberg in view of Hamilton with the treated medium put forth by Dente, in order to provide for a device that maintains a high fragrance strength, as disclosed by Dente (Column 3, line 51).
Regarding claim 17, Weyenberg in view of Hamilton and Dente discloses a fragrance sachet as in claim 16, wherein said at least two joined sections (Weyenberg, 11 and Hamilton, 1050) comprise heat-sealable materials (Column 2, lines 7-10).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Weyenberg (US 4,145,001) in view of Hamilton and Dente (US 7,183,249), further in view of Grodsky (US 2015/0076248).
Regarding claim 18, Weyenberg in view of Hamilton and Dente discloses a fragrance sachet as in claim 16, but fails to disclose a sachet further comprising attachment means associated with said holder, for attaching said holder to an associated supporting structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Weyenberg in view of Hamilton and Dente with the disclosures of Grodsky, providing a sachet including an attachment means (Grodsky, Paragraph 24), in order to provide for easy removal and replacement of the sachet, as disclosed by Grodsky (Paragraph 24, lines 13-15). 
Response to Arguments
Applicant's arguments filed 6/15/2020 have been fully considered but they are not persuasive.
As to Applicant’s position that the device of Figure 5 does not facilitate dispersion without removal of the covering, Examiner disagrees. Figure 5 depicts the sachet with the covering removed. No further removal of covering is necessary to facilitate dispersion.
Applicant’s remaining arguments with respect to claim(s) 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER R DANDRIDGE/
Examiner, Art Unit 3752                                                                                                                                                                                            
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752